--------------------------------------------------------------------------------

Exhibit 10.15
 
COLONIAL BANK, FSB
2011 DIRECTOR DEFERRED FEE PLAN
 
THIS DIRECTOR DEFERRED FEE PLAN (the “Plan”), is hereby established effective
this 1st day of January 2011, by the Board of Directors of Colonial Bank, FSB
(the “Board”), a federally chartered stock savings bank (the “Bank”), to provide
Participants (as defined herein) or their beneficiaries with retirement income
benefits.
 
Article I
Purpose
 
The purpose of this Plan is to provide current tax planning opportunities as
well as supplemental funds for retirement or death for eligible directors of the
Bank.  It is intended that the Plan will aid in retaining and attracting
directors by providing such persons with a means to supplement their standard of
living at retirement.  The Plan is intended to comply with Code Section 409A and
any other regulatory guidance issued thereunder.  Any terms of the Plan that
conflict with Code Section 409A shall be null and void as of the effective date.
 
Article II
Definitions
 
In this document, whenever the context so indicates, the singular or the plural
number and the masculine or feminine gender shall be deemed to include the
other, the terms “he,” “his,” and “him,” shall refer to a Participant or a
beneficiary of a Participant, as the case may be, and, except as otherwise
provided, or unless the context otherwise requires, the capitalized terms shall
have the following meanings:
 
2.1           Account.  “Account” means the Account as maintained by the Bank in
accordance with Article IV with respect to any deferral of Compensation pursuant
to this Plan.  A Director’s Account shall be utilized solely as a device for the
determination and measurement of the amounts to be paid to the Director pursuant
to the Plan.  A Director’s Account shall not constitute or be treated as a trust
fund of any kind.
 
2.2           Bank.  “Bank” means Colonial Bank, FSB, a federally chartered
savings bank, or any successor to the business thereof, and any affiliated or
subsidiary corporations designated by the Board.
 
2.3           Beneficiary.  “Beneficiary” means the person or persons (and their
heirs) designated as a Beneficiary in a Director’s Beneficiary Designation
(attached as Exhibit B) to whom the deceased Director’s benefits are
payable.  If no Beneficiary is so designated, then the estate of the Director
will be deemed the Beneficiary.
 
2.4           Board.  “Board” means the Board of Directors of the Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           Change in Control.  “Change in Control” of the Company or the Bank
shall mean  (i) a change in the ownership of the Company or the Bank, (ii) a
change in the effective control of the Company or the Bank, or (iii) a change in
the ownership of a substantial portion of the assets of the Company or the
Bank.  For these purposes, a change in ownership of a corporation occurs on the
date that any one person, or more than one person acting as a group acquires,
ownership of stock of the Company or the Bank that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of such corporation.  For these
purposes, a change in ownership will not be deemed to have occurred if no stock
of the Company or the Bank is outstanding.  A change in the effective control of
the Company or the Bank occurs on the date that either (i) any one person, or
more than one person acting as a group acquires (or has acquired during the 12
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company or the Bank possessing 30 percent or
more of the total voting power of the stock of such Company or the Bank, or (ii)
a majority of the members of the Company or the Bank’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company or the Bank’s board
of directors prior to the date of the appointment or election, provided that
this sub-section “(ii)” is inapplicable where a majority shareholder of the
Company or the Bank is another corporation.  In the absence of an event
described in “(i)” or “(ii)” of the preceding sentence, a change in the
effective control of the Company or the Bank will not have occurred.  A change
in a substantial portion of the Company or the Bank’s assets occurs on the date
that any one person or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or the Bank that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company or the Bank,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  For all purposes hereunder, the
definition of Change in Control shall be construed to be consistent with the
requirements of Section 409A of the Code.
 
2.6           Code.  “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
2.7           Committee.  “Committee” means the Committee appointed to
administer the Plan pursuant to Article VII.
 
2.8           Company.  “Company” means Colonial Financial Services, Inc., a
Maryland corporation which is the holding company of the Bank.
 
2.9           Compensation.  “Compensation” means any Board or Committee fees or
retainer to which the Director becomes entitled during the Deferral Period.
 
2.10           Deferral Agreement.  “Deferral Agreement” means the agreement
filed by a Director which acknowledges assent to the terms of the Plan and in
which the Director elects to defer the receipt of Compensation earned during a
Deferral Period.  The Deferral Agreement must be filed with the Committee prior
to the beginning of the Deferral Period.  A new Deferral Agreement or Notice of
Adjustment of Deferral may be submitted by the Director for each Deferral
Commitment.   If the Director fails to submit a new Deferral Agreement or Notice
of Adjustment of Deferral prior to the beginning of a Deferral Period, deferrals
for such period shall be made in accordance with the last submitted Deferral
Agreement or Notice of Adjustment of Deferral.
 
 
2

--------------------------------------------------------------------------------

 
 
2.11           Deferral Commitment.  “Deferral Commitment” means an election to
defer Compensation made by a Director pursuant to Article III and for which a
separate Deferral Agreement or Notice of Adjustment of Deferral has been
submitted by the Director to the Committee.
 
2.12           Deferral Period.  “Deferral Period” means the period over which a
Director has elected to defer a portion of his Compensation.  Each calendar year
shall be a separate Deferral Period.
 
2.13           Determination Date.  “Determination Date” means the last day of
each calendar month.
 
2.14           Director.  “Director” means a member of the Board.
 
2.15           Disability.  “Disability” means any case in which a Participant:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Bank (or would be eligible to receive
such benefits if the Director was a participant in such plan) or (iii) is
determined to be totally disabled by the Social Security Administration.
 
2.16           Notice of Adjustment of Deferral.  “Notice of Adjustment of
Deferral” means the notice which the Director may submit for Deferral Periods
following the initial Deferral Period in which the initial Deferral
Agreement  is submitted.  The Notice of Adjustment of Deferral shall set forth
the Director’s elections with respect to deferrals for said period.
 
2.17           Participant.  “Participant” means a Director who elects to
participate by filing a Deferral Agreement as provided in Article III.
 
2.18           Plan Benefit.  “Plan Benefit” means the benefit payable to a
Director as calculated in Article V.
 
2.19           Plan Year.  “Plan Year” means a twelve month period commencing
January 1 and ending the following December 31.
 
2.20           Prime Rate.  “Prime Rate” means the “prime rate” published in The
Wall Street Journal from time to time reflecting the base rate charged at large
U.S. money center commercial banks, provided, however, for purposes of this
Plan, the Prime Rate shall never be less than five percent (5%) nor greater than
ten percent (10%).
 
 
3

--------------------------------------------------------------------------------

 
 
2.21           Separation from Service.  “Separation from Service” means the
Director’s death, retirement or termination from service from the Board of the
Bank following the Director’s resignation or a failure to be reappointed or
reelected to the Board.  For these purposes, a Director shall not be deemed to
have a Separation from Service until the Director no longer serves on the Board
of the Bank, the Company, or any member of a controlled group of corporations
with the Bank or holding company within the meaning of Treasury Regulation
§1.409A-1(h)(3).  Whether a Director has had a Separation from Service shall be
determined in accordance with the requirements of Treasury Regulation
1.409A-1(h).
 
2.22           Trustee.  “Trustee” means the Trustee, if any, of any grantor
trust which may be established by the Bank to accumulate assets for the purpose
of funding the benefits promised under this Plan.
 
Article III
Participation and Deferral Commitments
 
3.1           Eligibility and Participation.
 
(a)           Eligibility.  Eligibility to participate in the Plan shall be
limited to members of the Board.
 
(b)           Participation.  A Director may elect to participate in the Plan
with respect to any Deferral Period by submitting, as to the initial Deferral
Period, a Deferral Agreement (as set forth at Exhibit A) or, as to subsequent
Deferral Periods, a Notice of Adjustment of Deferral (as set forth at Exhibit
C).  Said Deferral Agreement or Notice of Adjustment of Deferral shall be
submitted to the Committee by December 15 of the calendar year immediately
preceding the Deferral Period for which it will be effective.  If a previously
eligible Director fails to submit a new Deferral Agreement or Notice of
Adjustment of Deferral for a Deferral Period, the Committee shall treat the
previously submitted Deferral Agreement or Notice of Adjustment of Deferral as
still in effect.  In the event that a Director first becomes a Director during a
calendar year, a Deferral Agreement must be submitted to the Committee no later
than thirty (30) days following the date the individual first becomes a
Director, and such Deferral Agreement shall be effective only with regard to
Compensation earned following the submission of the Deferral Agreement to the
Committee.
 
(c)           Changes in Participation.  In the event that a Participant ceases
to be a Director or in the event that a Director ceases to defer receipt of his
Compensation, the balance of his Account shall continue to be adjusted in
accordance with Section 4.3 and 4.4.  A Director who has filed a Notice of
Adjustment of Deferral pursuant to which he elects to cease deferring receipt of
any portion of his Compensation may thereafter again file a Deferral Agreement
or Notice of Adjustment of Deferral to defer receipt of his Compensation in
accordance with Section 3.1(b), but only with respect to Compensation to be
earned following submission of such Deferral Agreement to the Committee.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2           Form of Deferral.  Except as provided in Section 3.1(b) above, a
Director may elect in the Deferral Agreement to defer in whole percentages up to
100% of his Compensation for the calendar year following the calendar year in
which the Deferral Agreement is submitted.
 
Article IV
Deferred Compensation Accounts
 
4.1           Accounts.  For record keeping purposes only, an Account shall be
maintained for each Director.  Separate subaccounts shall be maintained to the
extent necessary to properly reflect the Director’s total vested Account
balance.
 
4.2           Elective Deferred Compensation.  The amount of Compensation that a
Director elects to defer shall be withheld from each payment of Compensation and
credited to the Director’s Account as the nondeferred portion of the
Compensation becomes or would have become payable.
 
4.3           Determination of Accounts.   Each Director’s Account as of each
Determination Date will consist of the balance of the Director’s Account as of
the immediately preceding Determination Date, increased by Compensation deferred
pursuant to a Deferral Commitment and earnings at the Prime Rate, and decreased
by distributions, since that Determination Date.
 
4.4           Determination of Earnings.   Subject to such limitations as may
from time to time be required by law or imposed by the Committee, and subject to
such operating rules and procedures as may be imposed from time to time by the
Committee, each Director’s Account will be credited with earnings at the Prime
Rate, as determined from time to time.
 
4.5           Vesting of Accounts.  A Director shall be one hundred percent
(100%) vested at all times in the amount of Compensation elected to be deferred
under this Plan and earnings thereon.
 
4.6           Statement of Accounts.  The Committee shall submit to each
Director, during the month of January,  a statement setting forth the balance to
the credit of the Account maintained for a Director as of the immediately
preceding December.
 
Article V
Plan Benefits
 
5.1           Plan Benefit.  If a Director has a Separation from Service for any
reason other than death, the Bank shall pay a Plan Benefit equal to the
Director’s vested Account, as determined in accordance with Article IV.
 
5.2           Death Benefit.  Upon the death of a Director, the Bank shall pay
to the Director’s Beneficiary an amount determined as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           If the Director dies after Separation from Service with the Bank,
the remaining unpaid balance of the Director’s vested Account shall be paid in
the same form that payments were being made prior to the Director’s death.
 
(b)           If the Director dies prior to Separation from Service with the
Bank, the amount payable shall be the Director’s Account balance which shall be
paid over the period designated in the Director’s Deferral Agreement or Notice
of Adjustment of Deferral, provided that if the Director elected a lump sum
payment in his Deferral Agreement, such payment shall be made in a lump sum
payment.
 
5.3           Hardship Distributions.  Upon a finding that a Director has
suffered an unforeseeable emergency, the Committee may, in its sole discretion
and to the extent permitted under Section 409A of the Code, make distributions
from the Director’s Account prior to the time specified for payment of benefits
under the Plan.  An unforeseeable emergency means a severe financial hardship to
the Director resulting from an illness or accident of the Director, the
Director’s spouse or of a dependent (as defined in Code Section 152) of the
Director, loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director.  The amount of such distribution shall be
limited to the amount reasonably necessary to alleviate the unforeseeable
emergency.
 
5.4           Form of Benefit Payment.  All Plan Benefits, other than hardship
distributions or distributions pursuant to Article VI, shall be paid in the form
selected by the Director in the Deferral Agreement or Notice of Adjustment of
Deferral at the time of the Deferral Commitment.  A Director’s Account shall be
distributed in cash or cash equivalents.
 
5.5           Commencement of Payments.  Payments under the Plan shall commence
and shall be paid in accordance with the Director’s elections under the
Director’s Deferral Agreement and Notice of Adjustment of Deferral.  Unless
another time is set forth in the Plan, any payment under the Plan shall commence
no later than sixty days (60) after the event (e.g., Separation from Service,
Change in Control, death or a Disability determination) which triggers the
distribution requirement.
 
5.6           Modification of Deferral Period.  In the event a Director desires
to modify the period over which amounts accrued in his Account shall be
deferred, the Director may elect to change the manner and time of distribution
of the balance credited to his Account; provided, however, that with respect to
Compensation previously deferred or to be deferred in accordance with Deferral
Commitments previously made and interest or other earnings thereon:
 
(a)           Any such election shall not take effect until twelve (12) months
after it is received by the Committee; and
 
(b)           Any such election to defer a payment to be made on a date or
pursuant to a schedule specified in a Deferral Agreement or Notice of Adjustment
of Deferral shall be made at least twelve (12) months prior to the date of the
first payment scheduled to be made; and
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Any such election to defer a payment scheduled to be made or begin
upon Separation from Service, a Change in Control or on a fixed date or pursuant
to a fixed schedule specified when the Deferral Commitment was made must provide
for an additional deferral period of at least five (5) years in accordance with
Section 409A of the Code and regulations thereunder.
 
5.7           Determination of Annual Installments.  Benefits payable in annual
installments hereunder shall be due and payable on the date specified in the
applicable election.  The amount of each annual installment shall be equal to
the balance credited to the Director’s Account, as of the last business day of
the month ending immediately prior to the date on which the payment is to be
made, divided by the number of installment payments remaining to be made.
 
Article VI
Early Distributions
 
6.1           Conflicts of Interest.  To the extent necessary to effect
compliance with a certificate of divestiture (within the meaning of Section
1043(b)(2) of the Code), the Committee may permit a lump sum payment of all or a
portion of the Director’s Plan Benefit otherwise payable to the Director or his
Beneficiary.  Such lump sum payment shall be in lieu of the benefits that would
otherwise be payable to the Director or his Beneficiary.
 
6.2           Domestic Relations Order.  To the extent required to comply with
the terms of a domestic relations order (within the meaning of Section 414(p) of
the Code) directed to and served upon the Plan, the Committee may direct the
payment of all or any portion of the benefit to which a Director is entitled to
at any time or in accordance with any benefit payment schedule set forth in such
order.  Such lump sum payment shall be in lieu of the benefits that would
otherwise be payable to the Director or his Beneficiary.
 
Article VII
Administration
 
7.1           Committee; Duties.  This Plan shall be administered by the
Committee, which shall be appointed by the Board.  The Committee shall have the
authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and decide or resolve any and
all questions, including interpretations of this Plan, as may arise in
connection with the Plan.  A majority vote of the Committee members shall
control any decision.
 
7.2           Agents.  The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Bank.
 
7.3           Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules of
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
7.4           Indemnity of Committee.  The Bank shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.
 
Article VIII
Claims Procedure
 
8.1           Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Committee, which shall respond
in writing within thirty (30) days.
 
8.2           Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:
 
(a)           The reasons for denial, with specific reference to the Plan
provisions on which the denial is based.
 
(b)           A description of any additional material or information required
and an explanation of why it is necessary.
 
(c)           An explanation of the Plan’s claim review procedure.
 
8.3           Review of Claim.  Any person whose claim or request is denied or
who has not received a response within thirty (30) days may request review by
notice given in writing to the Committee.  The claim or request shall be
reviewed by the Committee who may, but shall not be required to, grant the
claimant a hearing.  On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
 
8.4           Final Decision.  The decision on review shall normally be made
within sixty (60) days.  If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days.  The decision shall be in writing and
shall state the reasons and the relevant Plan provisions.
 
8.5           Arbitration.  If a claimant continues to dispute the benefit
denial based upon completed performance of this Plan and the Deferral Agreement
or the meaning and effect of the terms and conditions thereof, then the claimant
may submit the dispute to mediation, administered by the American Arbitration
Association (“AAA”) (or a mediator selected by the parties) in accordance with
the AAA’s Commercial Mediation Rules.  If mediation is not successful in
resolving the dispute, it shall be settled by arbitration administered by the
AAA under its Commercial Arbitration Rules, and judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
Article IX
Amendment and Termination of Plan
 
9.1           Amendment.  The Board may at any time amend the Plan in whole or
in part, provided, however, that no amendment shall be effective to decrease or
restrict the amount accrued to the date of Amendment in any Account maintained
under the Plan.
 
9.2           Termination of the Plan.  Subject to the requirements of Code
Section 409A, in the event of complete termination of the Plan, the Plan shall
cease to operate and the Bank shall pay out to the Participant his benefit as if
the Participant had terminated employment as of the effective date of the
complete termination.  Such complete termination of the Plan shall occur only
under the following circumstances and conditions:
 
(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.
 
(b)           The Board may terminate the Plan within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements.
 
(c)           The Board may terminate the Plan provided that (i) all
arrangements sponsored by the Bank that would be aggregated with this Plan under
Proposed Regulations Section 1.409A-1(c) if the Participant covered by this Plan
was also covered by any of those other arrangements are also terminated; (ii) no
payments other than payments that would be payable under the terms of the
arrangement if the termination had not occurred are made within 12 months of the
termination of the arrangement; (iii) all payments are made within 24 months of
the termination of the arrangements; and (iv) the Bank does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Proposed Regulations Section 1.409A-1(c) if the Participant participated in both
arrangements, at any time within five years following the date of termination of
the arrangement.
 
Article X
Miscellaneous
 
10.1           Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees.  This Plan is not intended
to create an investment contract, but to provide tax planning opportunities and
retirement benefits to eligible individuals who have elected to participate in
the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
10.2           Unsecured General Creditor.  Directors and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Bank, nor shall they be Beneficiaries
of, or have any rights, claims or interests in any life insurance policies,
annuity contracts or the proceeds therefrom owned or which may be acquired by
the Bank.  Such policies or other assets of the Bank shall not be held under any
trust for the benefit of Directors, their Beneficiaries, heirs, successors or
assigns, or held in any way as collateral security for the fulfilling of the
obligations of the Bank under this Plan.  Any and all of the Bank’s assets and
policies shall be, and remain, the general, unpledged, unrestricted assets of
the Bank.  The Bank’s obligation under the Plan shall be that of an unfunded and
unsecured promise of the Bank to pay money in the future.
 
10.3           Trust Fund.  The Bank shall be responsible for the payment of all
benefits provided under the Plan.  At its discretion, the Bank may establish one
or more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits.  Such trust(s) shall be grantor
trust(s) for purposes of Code Section 677.  Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the Bank’s
creditors.  To the extent any benefits provided under the Plan are actually paid
from any such trust, the Bank shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Bank.
 
10.4           Payment to Director, Legal Representative or Beneficiary.  Any
payment to any Director or the legal representative, Beneficiary, or to any
guardian or committee appointed for such Director or Beneficiary in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Bank, which may require the
Director, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Bank.
 
10.5           Minimum Regulatory Capital Requirement.  Notwithstanding anything
herein to the contrary, to the extent required by applicable law, no benefits
hereunder shall be earned or distributed in any year in which the Bank is not
meeting its fully phased-in capital requirements.
 
10.6           Nonassignability.  Neither a Director nor any other person shall
have any right to commute, sell, assign, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and nontransferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Director or any
other person, nor be transferable by operation of law in the event of a
Director’s or any other person’s bankruptcy or insolvency.
 
10.7           Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.
 
 
10

--------------------------------------------------------------------------------

 
 
10.8           Captions.  The captions of the articles, sections and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.
 
10.9           Governing Law.  The provisions of this Plan shall be construed
and interpreted according to the laws of the State of New Jersey.
 
10.10           Validity.  In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.
 
10.11           Notice.  Any notice or filing required or permitted to be given
to the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to any member of the
Committee, the Plan Administrator, or the Secretary of the Bank.  Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.
 
10.12           Successors.  The provisions of this Plan shall bind and inure to
the benefit of the Bank and its successors and assigns.  The term “successors”
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Bank, and successors of any
such corporation or other business entity.
 
10.13           Late Payments. Any payment due and payable under this Plan that
is not made within thirty (30) days after the date on which it is first due and
payable shall continue to bear interest or other earnings from the date it is
first due through the date of actual payment unless the delay in payment results
solely from an act or failure to act on the part of the payment
recipient.  Where a delay in excess of thirty (30) days has occurred in the
commencement of any series of payments, the first payment made shall also
include any previous installments that are due.
 
10.14           Cashout of Small Benefits.   If at any time the total present
value of the payment due and payable to a person under this Plan is less than
the dollar limit set forth under Code Section 402(g)(1)(B), such entire present
value shall be paid to the recipient as soon as practicable.  Any such payment
shall be in full settlement of such person’s interest under this Plan.
 
10.15           Compliance with Section 409A of the Code.  The Plan is intended
to be a non-qualified deferred compensation plan described in Section 409A of
the Code.  The Plan shall be operated, administered and construed to give effect
to such intent.  To the extent that a provision of the Plan fails to comply with
Code Section 409A and a construction consistent with Code Section 409A is not
possible, such provision shall be void ab initio.  In addition, the Plan shall
be subject to amendment, with or without advance notice to Directors and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.
 
 
11

--------------------------------------------------------------------------------

 
 
10.16           Required Regulatory Provisions.  The following provisions are
included for the purposes of complying with various laws, rules and regulations
applicable to the Bank:
 
(a)           Notwithstanding anything herein contained to the contrary, if the
Director is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act
(the “FDI Act”), 12 U.S.C. §1818(e)(3) or 1818(g)(1), the Bank’s obligations
under this Plan shall be suspended as of the date of service of such notice,
unless stayed by appropriate proceedings.  If the charges in such notice are
dismissed, the Bank, in its discretion, may (i) pay to the Director all or part
of the compensation withheld while the Bank’s obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.
 
(b)           Notwithstanding anything herein contained to the contrary, if the
Director is removed and/or permanently  prohibited from participating in the
conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective
obligations of the Bank under this Plan shall terminate as of the effective date
of the order, but vested rights and obligations of the Bank and the Director
shall not be affected.
 
(c)           Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C. §1813(x)(1), all prospective obligations of the Bank under this Plan
shall terminate as of the date of default, but vested rights and obligations of
the Bank and the Director shall not be affected.
 
(d)           Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Plan is necessary for the continued operation
of the Bank as determined:  (i) by the Director of the OTS or his designee or
the Federal Deposit Insurance Corporation (“FDIC”), at the time the FDIC enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in section 13(c) of the FDI Act, 12 U.S.C. §1823(c); or (ii)
by the Director of the OTS or his designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Director to be in an unsafe or
unsound condition.  The vested rights and obligations of the parties shall not
be affected.
 
(e)  Any payments made pursuant to this Plan are subject to and conditioned upon
their compliance with section 18(k) of the FDI Act, 12 U.S.C. §1828(k) and any
regulations promulgated thereunder.
 
If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and pursuant to resolution of the Board of Directors of
Colonial Bank, FSB, the parties hereto have hereunto set their hands the day and
year first written above.
 
ATTEST:
 
COLONIAL BANK, FSB
          By:   /s/ Joseph Sidebotham     By:       Corporate Secretary      

 
 
13

--------------------------------------------------------------------------------

 

Exhibit A
 
COLONIAL BANK, FSB
2011 DIRECTOR DEFERRED FEE PLAN
INITIAL DEFERRAL AGREEMENT WITH DISTRIBUTION ELECTIONS
 
I, ____________________________, and COLONIAL BANK, FSB hereby agree for good
and valuable consideration, the value of which is hereby acknowledged, that I
shall participate in the 2011 Director Deferred Fee Plan (the “Plan”), initially
effective as of January 1, 2011, as such Plan may be amended or modified, and do
further agree to the terms and conditions thereof.
 
ELECTION TO DEFER
 
Pursuant to the provisions of the Plan, I understand that I may make an
irrevocable election to defer the receipt of board fees due to me during
calendar year 20__.  Accordingly, I hereby make an irrevocable election to defer
_____ % of my board fees and/or _____% of my retainer due to me during calendar
year 20__.  I understand that once elected, I may not change my election to
defer such board fees and/or any retainer due to me during calendar year 20__.
Such deferrals shall commence on _____________ 20__, and shall renew annually
unless changed by December 15 of the calendar year immediately preceding the
first day of any year under the Plan, such changes to be effective beginning
that January 1.  I understand and agree that my deferral election applies only
to compensation attributable to services I have not yet performed.
 
I understand that my election to defer shall continue for subsequent years in
accordance with this Deferral Agreement until such time as I submit a “Notice of
Adjustment of Deferral” (Exhibit C hereto) to the Administrator no later than
December 15 of the calendar year immediately preceding the calendar year for
which it is effective.  Such adjustment will only take effect January 1 of the
calendar year following the year in which it is executed.  A Notice of
Adjustment of Deferral can be used to adjust the amount of board fees and/or
retainer to be deferred or to discontinue deferrals altogether.
 
DISTRIBUTION ELECTION OPTIONS
 
In accordance with the Plan, I understand and agree that all Plan benefits shall
be paid in the form I selected below, and that such election, once made by me,
shall be irrevocable with respect to such Plan year.
 
 Separation from Service
 
In the event of my Separation from Service with the Board for any reason other
than cause, I hereby elect to receive my Plan Benefits in the following form
(check one):
 
_____  Lump Sum Distribution
 
_____  Substantially equal monthly payments over a period of 10 years
 
 
 

--------------------------------------------------------------------------------

 
 
Optional Distribution Forms
 
Notwithstanding the foregoing, in the event of my Disability, death prior to
Separation from Service, or in the event of a Change in Control of the Bank or
the Company, as such terms are defined in the Plan, I hereby elect the following
alternative distribution forms.  I understand that these elections are optional,
and that if not made, any relevant distribution will be made in accordance with
my selection  for distributions upon Separation from Service set forth above.
 
Disability
 
In the event that my service on the Board is terminated on account of my
Disability, I hereby elect to receive my Plan Benefits in the following form
(check one):
 
_____  Lump Sum Distribution
 
_____  Substantially equal monthly payments over a period of 10 years
 
Death
 
In the event of my death prior to Separation from Service on the Board, I hereby
elect that my Plan Benefits be distributed to my beneficiary(ies) in the
following form (check one):
 
_____  Lump Sum Distribution
 
_____  Substantially equal monthly payments over a period of 10 years
 
Change in Control
 
In the event of a Change in Control of the Bank or the Company, I hereby elect
to receive my Plan Benefits in the following form (check one):
 
_____  Lump Sum Distribution
 
_____  Substantially equal monthly payments over a period of 10 years
 
Notwithstanding anything in this Deferral Agreement or the Plan to the contrary,
all Plan distributions shall be made hereunder in accordance with Section 409A
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder.
 
This Deferral Agreement shall become effective upon execution below by both the
Director and a duly authorized officer of the Bank.
 
Dated this _____ day of _______________, 200__.
 

(Director)   (Bank duly authorized Officer)  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
COLONIAL BANK, FSB
2011 DIRECTOR DEFERRED FEE PLAN
BENEFICIARY DESIGNATION
 
The Director, under the terms of the 2011 Director Deferred Fee Plan executed by
Colonial Bank, FSB, hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits under such Plan, following his death:
 
PRIMARY BENEFICIARY:
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Check here if you want the offspring of any Primary Beneficiary who dies to
receive the share that otherwise would have been paid to that Primary
Beneficiary:____________
 
SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the individual):
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Name:_______________________________                                                                           %
of Benefit:___________________
 
Check here if you want the offspring of any Secondary Beneficiary who dies to
receive the share that otherwise would have been paid to that Secondary
Beneficiary:_________
 
This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.
 

Date   Participant  

                                                                
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
COLONIAL BANK, FSB
2011 DIRECTOR DEFERRED FEE PLAN
NOTICE OF ADJUSTMENT OF DEFERRAL
 
To:                                             Colonial Bank, FSB
Attention:                                Administrative Committee, 2011
Director Deferred Fee Plan
 
I hereby give notice of my election to adjust the amount of my Compensation
deferral in accordance with my Deferral Agreement, dated the ____ day of
__________, 20__.  This notice is submitted no later than December 15th, and
shall become effective January 1st, as specified below.
 
 
Adjust deferral as
of:                                                           January 1st, 20__
 
Previous Deferral
Amount                                                  ____________ per month
New Deferral
Amount                                                         ____________ per
month
(to discontinue deferral, enter $0)
 

  DIRECTOR           DATE           ACKNOWLEDGED     BY:                TITLE: 
                  DATE  